DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim objections
Claims 5-6, 12-13 and 19 are objected to because of the following informalities:
In claims 5-6 (line 3), claims 12-13  (line 3), and claim 19 (line 4), it recites “subject nodes ad the one or more observer nodes”. It should be amended as “subject nodes and the one or more observer nodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 15 (line# refers to claim 1):
Line 1, it recites “providing workflow pipeline optimization”, it is not clearly indicated how to provide workflow pipeline optimization (i.e., line 3, indicated “optimizing execution of a workflow”, is the “workflow” in line 3 refers to “workflow pipeline”?). The recitation “providing workflow pipeline optimization” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.).
As per claims 2, 9 and 16 (line# refers to claim 2):
Line 1, it is not clearly indicated where the “sequential tasks” originated (i.e., is the sequential tasks are within the subject nodes, observer nodes or just any tasks within the workflow). For examining purpose, examiner will interpret as any tasks within the workflow.

As per claims 3-7, 10-14 and 17-20:
	They are method, system and computer program product claims that depend on claims 1, 8 and 15 respectively above. Therefore, they have same deficiencies as claims 1, 8 and 15 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent. 11,170,307 B1) in view of Veith et al. (US. Pub. 2017/0102942 A1).

As per claim 1, Ross teaches the invention substantially as claimed including A method, by a processor (Ross, Fig. 9, 902 processor), for providing workflow optimization in a computing environment (Ross, Fig. 1, 100 (as computing environment); Fig.6, 600 (as workflow); Col 5, lines 33-36, the scheduler 118 accesses the DAG (as workflow) 114 and determines an optimal execution order for each of the translated instructions associated with the various vertices in the DAG 114), comprising: 
optimizing execution of a workflow containing dependencies between one or more subject nodes and one or more observer nodes by determining a wait time between successive executions of the workflow for the one or more observer nodes (Ross, Fig. 6, 600 (as workflow); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”); Col 7, lines 41-49, This optimal condition is achieved when instructions are ordered such that any delay (i.e., latency) caused by dependencies between instructions is minimized. These dependencies are indicated in the DAG 114. For example, an add instruction depends upon the readiness of the operands of the add instruction. Thus, an ideal ordering of the add instruction is to have it ordered after the instructions that generate output that are used as the operands of the add instruction; Col 8, lines 3-14, simply executing the instructions as fast as possible may create situations where instructions are executed out of the correct order as determined by the instruction placement module 212. For example, an add instruction may have operands that depend on two multiply instructions. However, these instructions execute in parallel. Thus, the add instruction may need to be executed after a delay so that the execution of the multiply instructions are completed and the outputs of the multiply instructions are stored in memory (for access by the add instruction); Col 8, lines 14-20, determine how long to delay various instructions (as determining a wait time (i.e., delay) between successive executions of the workflow for one or more observer nodes (i.e., nodes ““+, -, *”)), the instruction schedule module 214 may determine for each instruction under analysis, how many clock cycles are needed for the execution of other instructions that the instruction under analysis depends upon; also see Fig. 7, 700, throughput optimized, latency optimized, energy optimized, memory optimized).

Ross fails to specifically teach workflow pipeline optimization, and when optimizing, it is dynamically optimizing execution of a workflow.

However, Veith teaches workflow pipeline optimization, and when optimizing, it is dynamically optimizing execution of a workflow (Veith, Fig. 1, 50 pipelined processing unit (as workflow pipeline); [0010] lines 16-18, a result produced after an odd number of stages may be needed at a first stage of the pipeline (as workflow); [0011] lines 3-9, dynamically introduce a wait stage in the odd-number of pipeline stages. The wait stage effectively makes the pipelined execution resource have an even number of pipeline stages (e.g., four stages), which causes increased latency for calculations in progress, but increases throughput of a larger set of calculations; claim 7, lines 1-3, A method of dynamically optimizing a pipelined processing unit between reduced latency and greater throughput).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross with Veith because Veith’s teaching of dynamically optimizing the execution workflow by dynamically adding the wait stage (as wait time) would have provided Ross’s system with the advantage and capability to allow the application process to increase the throughput of a larger set of calculations which improving the system performance and efficiency.

As per claim 3, Ross and Veith teach the invention according to claim 1 above. Ross further teaches scheduling one or more tasks of the one or more observer nodes in the workflow according to the wait time and a scheduling policy (Ross, Fig. 6, 600, node “+”; abstract lines 3-5, directed acyclic graph (DAG) of the predictive model indicating dependencies; Col 5, lines 56-59,  modify the scheduled instructions such that the execution of these instructions by the processor 106 fits within the runtime constraints 108; Col 8, lines 7-10, an add instruction (as one or more tasks of ad node (observer node)) may have operands that depend on two multiply instructions; Col 8, lines 14-20, determine how long to delay various instructions (as determining a wait time (i.e., delay) between successive executions of the workflow for one or more observer nodes (i.e., nodes ““+, -, *”)), the instruction schedule module 214 may determine for each instruction under analysis, how many clock cycles are needed for the execution of other instructions that the instruction under analysis depends upon; lines 29-30, schedule module 214 adds a delay to execution of the instruction [Examiner noted: scheduling the instructions (as one or more tasks) of the one or more observer nodes (i.e., nodes ““+, -, *”) according to the wait time (delay) and DAG dependency (as scheduling policy)]).

As per claim 6, Ross and Veith teach the invention according to claim 1 above. Ross further teaches collecting information between a plurality of nodes, tasks, and dependencies between the plurality of nodes, wherein the plurality of nodes include the one or more subject nodes ad the one or more observer nodes (Ross Fig. 6, 600 (as workflow including plurality of nodes); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”); Fig. 3, scheduled instructions 222 to 120 constraint optimizer, Runtime constraints to 120; Col 6, lines 1-3, the constraint optimizer 120 has a complete view (i.e., a “god” view) of the statically scheduled instructions that are to be executed (as collecting information between nodes, tasks); Col 5, lines 43-53, a constraint optimizer 120 to optimize the scheduled instructions generated by the scheduler 118 according to the runtime constraints 108. For example, where the runtime constraint 108 is a power constraint, the constraint optimizer 120 may defer a set of instructions from execution to ensure that the power constraint is met. Note that the constraint optimizer 120 has knowledge of the entire execution path of the set of scheduled instructions (as collecting information between a plurality of nodes, tasks, and dependencies between the plurality of nodes for optimization)).

As per claim 8, it is a system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Ross further teaches one or more computers with executable instructions that when executed cause the system to (Ross, Fig. 9, 900 computer system, 902 processor).

As per claims 10 and 13, there are system claims of claims 3 and 6 respectively above. Therefore, they are rejected for the same reasons as claims 3 and 6 respectively above.

As per claim 15, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Ross further teaches the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising: an executable portion (Ross, claim 15, lines 1-3, A non-transitory computer readable medium storing computer code, the computer code when executed by at least one computer processor causes the computer processor to; Fig. 9, 924 instructions).

As per claim 17, it is a computer program product claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross and Veith, as applied to claims 1, 8 and 15 respectively above, and further in view of DE et al. (US Pub. 2015/0356518 A1).
As per claim 2, Ross and Veith teach the invention according to claim 1 above. Ross and Veith fail to specifically teach converting sequential tasks into one or more pipeline tasks for the one or more workflows.

	However, DE teaches converting sequential tasks into one or more pipeline tasks for the one or more workflows (DE, Fig. 4, 41 to 44, (as converting sequential tasks to one or more pipeline tasks); [0052] lines 1-5, according to an embodiment, a project manager can use the aggregate task system to force a sequential set of tasks to be performed, at least in part, in parallel by converting tasks into aggregate tasks, and by converting task dependencies into aggregate task dependencies).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross and Veith with DE because DE’s teaching of concerting the sequential set of tasks to pipeline tasks would have provided Ross and Veith’s system with the advantage and capability to allow the system to execute the tasks in parallel which improving the system performance and efficiency.

As per claim 9, it is a system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 16, it is a computer program product claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross and Veith, as applied to claims 1, 8 and 15 respectively above, and further in view of Carrasco et al. (US Pub. 2021/0019612 A1).

As per claim 4, Ross and Veith teach the invention according to claim 1 above. Ross teaches determine one or more wait times as the wait time for successive tasks of the one or more observer nodes (Ross, Col 8, lines 14-20, determine how long to delay various instructions (as determining a wait time (i.e., delay) between successive executions of the workflow for one or more observer nodes (i.e., nodes ““+, -, *”)), the instruction schedule module 214 may determine for each instruction under analysis, how many clock cycles are needed for the execution of other instructions that the instruction under analysis depends upon; also see Fig. 7, 700, throughput optimized, latency optimized, energy optimized, memory optimized).

Ross and Veith fail to specifically teach when determining the wait time, it is suggesting, and it is according to a machine learning model, state changes of a plurality of nodes or tasks of the workflow, or a combination thereof.

However, Carrasco teaches determining the wait time, it is suggesting, and it is according to a machine learning model, state changes of a plurality of nodes or tasks of the workflow, or a combination thereof (Carrasco, [0009] lines 1-14, a deep learning system, raw data distribution statistics for input to the deep learning system, feature data including feature data distribution statistics, importance of respective features in the model, and status of feature deployment for input to the deep learning system, and monitoring data including computer component usage, requests processed, and temporal characteristics of machine learning jobs for input to the deep learning system…The deep learning system outputs recommendations (as suggesting according to a machine learning model) of self-healing actions for the machine learning pipeline).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross and Veith with Carrasco because Carrasco’s teaching of providing the suggestion according to the machine learning model/deep learning system would have provided Ross and Veith’s system with the advantage and capability to allow the system to learn the different performance status of the tasks/workload in order to provide more accurate suggestions for optimizing the workflow.

As per claim 11, it is a system claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

As per claim 18, it is a computer program product claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross and Veith, as applied to claims 1, 8 and 15 respectively above, and further in view of Meduri et al. (US Patent. 11,055,273 B1).

As per claim 5, Ross and Veith teach the invention according to claim 1 above. Ross teaches wherein the plurality of nodes include the one or more subject nodes ad the one or more observer nodes (Ross, Fig. 6, 600 (as workflow including plurality of nodes); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”).
	
Ross and Veith fail to specifically teach maintaining state changes for each task in the workflow and each of a plurality of nodes.

However, Meduri teaches maintaining state changes for each task in the workflow and each of a plurality of nodes (Meduri, Col 21, lines 33-36, maintain a plurality of sequences of state changes for each container or for each task performed by a container or set of containers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross and Veith with Meduri because Meduri’s teaching of maintain the state changes for tasks would have provided Ross and Veith’s system with the advantage and capability to allow the system to easily determining different state for the tasks in order to improving the performance and efficiency.

As per claim 12, it is a system claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

As per claim 19, Ross and Veith teach the invention according to claim 15 above. Ross teaches wherein the plurality of nodes include the one or more subject nodes ad the one or more observer nodes (Ross, Fig. 6, 600 (as workflow including plurality of nodes); Col 4, lines 39-42, generate the DAG 114, which represents all the dependencies between the outputs of nodes and the inputs to other nodes in the predictive model 102; Fig. 6, nodes “a, b, c, d” (as one or more subject nodes); nodes “+, -, *” (as one or more observer nodes, since nodes “+, -, *” are dependent upon the nodes “a, b, c, d”; see specs [0023], “an observer node is dependent upon the subject node”) and 
collecting information between a plurality of nodes, each of the tasks, and dependencies between the plurality of nodes (Ross Fig. 6, 600 (as workflow including plurality of nodes); Fig. 3, scheduled instructions 222 to 120 constraint optimizer, Runtime constraints to 120; Col 6, lines 1-3, the constraint optimizer 120 has a complete view (i.e., a “god” view) of the statically scheduled instructions that are to be executed (as collecting information between nodes, tasks); Col 5, lines 43-53, a constraint optimizer 120 to optimize the scheduled instructions generated by the scheduler 118 according to the runtime constraints 108. For example, where the runtime constraint 108 is a power constraint, the constraint optimizer 120 may defer a set of instructions from execution to ensure that the power constraint is met. Note that the constraint optimizer 120 has knowledge of the entire execution path of the set of scheduled instructions (as collecting information between a plurality of nodes, tasks, and dependencies between the plurality of nodes for optimization)).

Ross and Veith fail to specifically teach maintaining state changes for each task in the workflow and each of a plurality of nodes.

However, Meduri teaches maintaining state changes for each task in the workflow and each of a plurality of nodes (Meduri, Col 21, lines 33-36, maintain a plurality of sequences of state changes for each container or for each task performed by a container or set of containers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross and Veith with Meduri because Meduri’s teaching of maintain the state changes for tasks would have provided Ross and Veith’s system with the advantage and capability to allow the system to easily determining different state for the tasks in order to improving the performance and efficiency.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross and Veith, as applied to claim 6 above, and further in view of Carrasco et al. (US Pub. 2021/0019612 A1) and Bester et al. (US Pub. 2016/0350683 A1).

As per claim 7, Ross and Veith teach the invention according to claim 6 above. Ross and Veith fail to specifically teach initializing machine learning operation to learn and monitor behavior of each of the plurality of nodes and the wait time.

However, Carrasco teaches initializing machine learning operation to learn and monitor behavior of each of the plurality of nodes (Carrasco, [0009] lines 1-14, a deep learning system, raw data distribution statistics for input to the deep learning system, feature data including feature data distribution statistics, importance of respective features in the model, and status of feature deployment for input to the deep learning system, and monitoring data including computer component usage, requests processed, and temporal characteristics (as behavior) of machine learning jobs for input to the deep learning system. Also, the sequence model can include model data including model performance metrics measures and model meta-data metrics for input to the deep learning system. The deep learning system outputs recommendations of self-healing actions for the machine learning pipeline).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross and Veith with Carrasco because Carrasco’s teaching of providing the suggestion according to the machine learning model/deep learning system based on monitoring and learning would have provided Ross and Veith’s system with the advantage and capability to allow the system to learn the different performance status of the tasks/workload in order to provide more accurate suggestions for optimizing the workflow.

	Ross, Veith and Carrasco fail to specifically teach machine learning operation to learn the wait time.

	However, Bester teaches machine learning operation to learn the wait time (Bester, [0059] lines 8-14, The data packets and the corresponding timestamps are processed by the analysis and modeling system 114 using data analysis techniques (e.g., including machine learning algorithms) to determine information including (but not limited to), e.g.: relationships between nodes, relationships between data packets, typical time delays (as wait time between nodes) between the various communications flows between nodes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ross, Veith and Carrasco with Bester because Bester’s teaching of using machine learning algorithms to determine/learning the time delays between nodes would have provided Ross, Veith and Carrasco’s system with the advantage and capability to easily determining the data communication delay/wait time between two tasks/nodes which improving the tasks scheduling efficiency and performance. 

As per claim 14, it is a system claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.

As per claim 20, it is a computer program product claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195